UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
BAT, LLC,

                           Plaintiff,
                                                                      MEMORANDUM AND ORDER
          - against -                                                   15-CV-5839 (RRM) (CLP)

TD BANK, N.A.; HALIFAX SECURITY, INC. d/b/a
NORTH AMERICAN VIDEO; HALIFAX SECURITY,
INC.; NORTH AMERICAN VIDEO, INC.; LYDIA
SECURITY MONITORING, INC. d/b/a COPS
MONITORING; and INTEGRATED SECURITY
SYSTEMS,

                           Defendants.
------------------------------------------------------------------X
ROSL YNN R. MAUSKOPF, United States District Judge.

        Plaintiff BAT, LLC ("BAT") brings this diversity action against defendants TD Bank,

N.A. (the "Bank" or "TD Bank"), Halifax Security, Inc., Lydia Security Monitoring, Inc.,

Integrated Security Systems, and their corporate alter-egos, alleging claims arising from the

purpo1ted theft of diamonds and other valuables stored at a TD Bank branch in Brooklyn, New

York. Presently before the Court is BAT's objection to an order by the Honorable Magistrate

Judge Cheryl L. Pollak granting in pa1t and denying in part its motion to compel ce1tain

discovery. (Pl. 's Obj. (Doc. No. 164).) For the reasons set forth below, BAT's objection is

ove1rnled.

                                              BACKGROUND

        Discovery in this case commenced in the fall of 2016 and has proceeded more or less

continuously since. The parties' familiarity with the extensive history of discovery is presumed

for the purposes of this Order. As relevant here, by letter dated February 26, 2018, BAT moved

to compel TD Bank to provide "documents that it is required to possess pursuant to 12 CFR 21.1

- 4, including the identity of the designated security officer" and the "reports and minutes of the
board of directors" of the Bank. (Pl. ' s 2/26/2018 Letter (Doc. No. 122) at 3.) 1 TD Bank

opposed the motion, arguing, among other things, that BAT "failed to specifically identify which

document requests ... are at issue." (TD Bank's 3/5/2018 Letter (Doc. No. 125) at 1.)

           In a memorandum and order dated July 30, 2018, Magistrate Judge Pollak addressed this

and a litany of other then-pending discovery disputes. (7/30/2018 Mem. & Order (Doc. No.

139).) She noted at the outset that BAT had failed to comply with Local Civil Rule 3 7.1 , which

requires parties to cite to the specific discovery requests to which their motions are addressed.

(Id. at 4-5 (citing Local Civ. R. 37.1).) She neve1theless concluded that, in the interests of

efficiency, it was appropriate to rule on BAT's motion to compel. (Id. at 5.) She then granted

BAT's motion with respect to the request for the identity of TD Bank' s security officer and

denied it with respect to the request for board minutes, concluding that this second request was

"unjustifiably broad and not at all proportional to the needs of this case." (Id. at 8-9.) BAT did

not object to these rulings.

           Approximately one month later, on August 27, 2018, BAT renewed its effort to obtain

board minutes, but this time it narrowed the scope of its request. As part of a new set of

document requests, BAT sought production of the following:

                    6. A copy of TD ' s security officer' s report, pursuant to 12 CFR
                    21 .4, which report: (i) contains information concerning the A venue
                    U Branch; (ii) concerns the period form August 4, 2012 through
                    August 8, 2012; and (iii) was provided by TD' s security officer to
                    TD ' s Board of Directors ("TD's Security Officer's Report").



                    8. All minutes of TD ' s Board of Directors meeting concerning the
                    Security Officer's Report.




1
    Unless otherwise noted, all page citations correspond to ECF pagination.

                                                           2
(TD Bank's Resp. to Pl.'s Reqs. for Produc. (Doc. No. 154-2) at 1, 5.) On October 3, 2018, TD

Bank objected to both requests as overbroad and unduly burdensome, and it additionally objected

to the request for board minutes (number 8) as an attempt to contravene Magistrate Judge

Pollak's July 30, 2018, Memorandum and Order. (Id. at 5, 9.)

        Subsequently, BAT asked for a pre-motion conference before Magistrate Judge Pollak in

anticipation of a motion to compel production of the documents identified in its August 27, 2018,

document request. (Pl.'s 1/4/2019 Letter (Doc. No. 153) at 4-6.) TD Bank opposed both the

conference and motion. In its opposition, the Bank sought to supplement its initial reply by

stating that, with respect to request number 6, "there is no file specifically labeled 12 CFR 21.3

[sic] or 'Security Officer's Report,' thus ... the documents that Plaintiff seek[s] simply do not

exist." (TD Bank's 1/11/19 Letter (Doc. No. 154) at 3 (emphasis omitted).) It added that, with

respect to request number 8, there could not possibly be board minutes concerning a nonexistent

report. (Id. at 4.)

        By Memorandum and Order dated January 15, 2019, Magistrate Judge Pollak endeavored

once more to guide the parties toward an efficient resolution of this dispute. (l /15/2019 Mem. &

Order (Doc. No. 155).) First, recognizing that BAT had not only requested the two "specifically

labeled" files the Bank now says do not exist, she ordered the Bank "to clarify whether there are

any other reports that were prepared as part of the Bank's legal obligations under the CFR; and

whether the Security Officer was deposed." (Id. at 3.) As of the date of this Order, the Bank has

not provided this information. Second, with respect to the board minutes, Magistrate Judge

Pollak determined that, despite BAT' s narrowed request, she would not revise her earlier order

declining to compel discovery of this material. (Id. at 4.)




                                                 3
        BAT now objects to the second part of this ruling pursuant to 28 U.S.C. § 636 and

Federal Rule of Civil Procedure ("Rule") 72. (Pl.'s Obj.) It argues that minutes of board

meetings are generally discoverable, that the minutes requested here are likely to contain

materially relevant information, and that, absent an invocation of privilege by TD Bank, their

production should be compelled. (Id. at 2-4.) In support of its position, it cites to only a single

case in which a district cou11 granted a motion to compel production of relevant board minutes

after concluding that they were not protected by attorney-client privilege. (Id. at 2-3 (citing

Strougo v. BEA Assocs., 199 F.R.D. 515, 524 (S.D.N.Y. 2001)).)

                                          DISCUSSION

        Under 28 U.S.C. § 636(b)(l)(A) and Rule 72, district courts may delegate to magistrate

judges the responsibility for issuing orders on non-dispositive pretrial matters. "Pretrial

discovery orders, such as the order contested in this case, are generally viewed as

nondispositive." Kronisch v. Un ited States, No. 83-CV-2458 (KMW), 1995 WL 303625, at* l

(S.D.N.Y. May 18, 1995) (citing Thomas E. Hoar v. Sara Lee Corp., 900 F.2d 522,525 (2d

Cir.), cert. denied, 498 U.S. 846 (1990)), aff'd, 150 F.3d 112 (2d Cir. 1998). Parties have 14

days from the receipt of such orders to file objections thereto with the district judge. The district

judge then "must consider timely objections and modify or set aside any part of the order that is

clearly erroneous or is contrary to law." Fed. R. Civ. P. 72(a); see also Thomas E. Hoar, 900

F.2d at 525. "A finding is ' clearly erroneous' when although there is evidence to suppo11 it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a mistake

has been committed." Griefv. Nassau Cty., 246 F. Supp. 3d 560,564 (E.D.N.Y. 2017)

(alterations omitted) (quoting, inter alia, United States v. U.S. Gypsum Co., 333 U.S. 364,395

(1948)).



                                                  4
        After careful review of Magistrate Judge Pollak' s thorough and well-reasoned

Memorandum and Order, the Court finds that it is not clearly erroneous or contrary to law. In

fact, it is the opposite - it represents the logical next step in resolving the issue at hand. BAT has

requested minutes relating to the "Security Officer's Report." (See TD Bank's Resp. to Pl. 's

Reqs. for Produc. at 1, 5.) TD Bank has implied that such a repo11 does not exist, and therefore

that no such minutes exist. (TD Bank's 1/11/19 Letter at 3.) To state the obvious, Magistrate

Judge Pollak cannot order "discover[y] [of] materials that do not exist." Capalbo v. United

States, No. IO-CV-2563 (RJH) (JLC), 2012 WL 611539, at *5 (S.D .N.Y. Feb. 24, 2012); c.f

Moll v. Telesector Res. Grp., Inc., 760 F.3d 198, 204 (2d Cir. 2014) (" [W]e are in no position to

second-guess [defendant's] representation that the documents ... sought ... do not exist.") .

Accordingly, in order to determine the next appropriate course of action, she has ordered TD

Bank to clarify whether or not there is any report that could arguably be responsive to BA T's

request. (1/15/2019 Mem. & Order at 3.)

       As of now, the Bank has not made such a clarification. When it does, BAT will be

entitled to renew its request for production. In the meantime, BAT's motion to compel board

minutes associated with the "Security Officer's Report" is premature, and the Court declines to

modify or set aside the portion of Magistrate Judge Pollak' s Order denying that relief. See Fed.

R. Civ. P. 72.




                                                  5
                                        CONCLUSION

       For the reasons set fo1th herein, BAT's objection (Doc. No. 164) is overruled. This case

remains committed to Magistrate Judge Pollak for all pretrial discovery issues.




                                                    SO ORDERED.


Dated: Brooklyn, New York
                                                      s/Roslynn R. Mauskopf
   'JC,J)   i \1      2019
                                                    ROSLYNN R. MAUSKOPF
                                                    United States District Judge




                                                6
